Citation Nr: 1520971	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  13-28 438	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an earlier effective date than November 2, 2010 for the grant of service connection for the Veteran's cause of death.  


ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Veteran served on active duty from March 1966 to January 1970, to include service in the Republic of Vietnam.  The appellant is his surviving spouse.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2012 rating decision by the Regional Office (RO) of the United States Department of Veterans Affairs (VA) in Philadelphia, Pennsylvania.  Jurisdiction over the case was transferred to the RO in Huntington, West Virginia.  


FINDINGS OF FACT

1.  The Veteran died on February [redacted], 2003 due, in part, to ischemic heart disease.  

2.  The appellant submitted a claim of entitlement to service connection for cause of death on November 2, 2011, more than one year after the effective date of the liberalizing law allowing a presumption of service connection for ischemic heart disease due to herbicide exposure in the Republic of Vietnam.  


CONCLUSION OF LAW

The criteria for an effective date prior to November 2, 2010 for service connection for the cause of the Veteran's death have not been met. 38 U.S.C.A. §§ 5101, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.114, 3.400, 3.816 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Significantly, however, the appellant's claim for an earlier effective date arises from her disagreement with the effective date assigned following the grant of entitlement to service connection for the cause of the Veteran's death.  Once service connection is granted, the claim is substantiated and additional VCAA notice is not required and any defect in the notice is considered non-prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Because the application of the law is dispositive of the claim for an earlier effective date, no discussion of VA's duties to notify and assist is necessary.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994); Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 5-2004 (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

Earlier Effective Date

Generally, the assignment of effective dates is governed by 38 U.S.C.A. § 5110, which states that, unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase of compensation, dependency indemnity compensation (DIC), or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application for said benefits.  38 U.S.C.A. § 5110(a).  Additionally, 38 U.S.C.A. § 5110(d)(1) provides that the effective date of an award of death compensation/DIC, for which the application is received within one year from the date of death, shall be the first day of the month in which the death occurred.  Further, 38 U.S.C.A. § 5110(g) provides that, subject to the provisions of 38 U.S.CA. § 5101, where compensation, DIC, or pension benefits are awarded or increased pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the Act or administrative issue.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.114(a); see also McCay v. Brown, 9 Vet. App. 183, 188 (1996), aff'd, 106 F.3d 1577, 1581 (Fed. Cir. 1997).

38 C.F.R. § 3.400(c)(2) clarifies that the effective date for service-connected death after separation from service is the first day of the month in which the veteran's death occurred if the claim is received within one year after the date of death; otherwise, it is the date of receipt of claim.

An exception to the regulations regarding effective dates for disability compensation involves a Veteran who qualifies as a member of the Nehmer class under 38 C.F.R. § 3.816.  See also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989).  Under the regulation, a Nehmer class member is a veteran who served in the Republic of Vietnam and who has a "covered herbicide disease" such as ischemic heart disease.

"Ischemic heart disease" includes, but is not limited to, "acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina."  Effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add the above heart disease to the list of presumptive diseases associated with exposure to Agent Orange.  75 Fed. Reg. 53202 (August 31, 2010).  The final rule is applicable to claims received by VA on or after August 31, 2010, and to claims pending before VA on that date.

In accordance with Nehmer and its implementing regulation, if a Nehmer class member is entitled to DIC benefits, and DIC had been previously denied in a decision issued between September 25, 1985, and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which such prior denial was based or the date the death occurred, except as provide for in 38 C.F.R. § 3.816(d)(3).  38 C.F.R. § 3.816(d)(1).

If a claim for DIC benefits "was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered herbicide disease that caused the death," the effective date for the award of DIC will be the date of such a claim or the date the disability arose, whichever is later, unless the claim was received within one year from the date of the veteran's death, in which case the effective date will be "the first day of the month in which the death occurred."  38 C.F.R. § 3.816(d)(2), (3).

Accordingly, the effective date of a grant of compensation, DIC, or pension benefits that is awarded pursuant to any liberalizing law cannot be earlier than the effective date of the law.  38 C.F.R. § 3.114(a).  If a claim is reviewed on the initiative of VA within one year from the effective date of the law or VA issue, or upon the request of a claimant received within one year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a)(1).

The Veteran died on February [redacted], 2003.  At that time, there was no claim of service connection for a heart disorder pending.  The appellant did not file a claim for service connection for the cause of the Veteran's death until November 2, 2011.  She has not asserted that the Veteran filed a claim for service connection for any particular disorder based on herbicide exposure.

The RO granted service connection for the cause of the Veteran's death as the Veteran had Vietnam service and the evidence indicated that his ischemic heart disease contributed to his cause of death.  As presumptive service connection is warranted where a Veteran with Vietnam service develops ischemic heart disease, the RO granted service connection.

The Veteran was a member of the Nehmer class.  However, as VA had not previously denied a claim for service connection for a heart disorder between September 25, 1985, and May 3, 1989, the effective date provisions of 38 C.F.R. § 3.816(d)(1) do not apply.

As the date of the receipt of the claim, November 2, 2011, is later than the date of the Veteran's death, the effective date should be the date of claim under 38 C.F.R. § 3.816(d)(2).

As 38 C.F.R. § 3.816(d)(1) and (d)(2) cannot be applied to the appellant's advantage, the effective date may also be determined by 38 C.F.R. § 3.114.

As the effective date for adding ischemic heart disease as a presumptive disease was August 31, 2010, the effective date under 38 C.F.R. § 3.114(a) cannot be earlier than the effective date of the change in the law, that is, August 31, 2010.

The Board notes that under 38 C.F.R. § 3.114, for those claims affected by a liberalizing law, if a claim is reviewed at the request of the claimant more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such request.  The appellant's claim, dated November 2, 2011, was initiated by the appellant more than one year after the effective date of the law, August 31, 2010.  In accordance with this regulation, an effective date of November 2, 2010, one year prior to the date of claim, was assigned.  38 C.F.R. § 3.114(a)(3).

Thus, while the Board is sympathetic to the appellant's argument that an effective date earlier than November 2, 2010, should be awarded, the Board is without a legal basis to direct such an action.  Therefore, an effective date earlier than November 2, 2010, is not warranted for service connection for the cause of the Veteran's death.



ORDER

Entitlement to an earlier effective date than November 2, 2010 for the grant of service connection for the Veteran's cause of death is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


